Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 1/3/2022 has been entered and recorded.  Claims 1, 2, and 4-15 are pending in this application.  Claim 3 has been cancelled. Claims 14 and 15 are new.



Amendments to the Claims

Claim 1 has been amended to overcome the Examiners objection to the claim language.

The Examiner's objection to claim 1 in the Non-Final Office Action Dated 10/12/2021 has been withdrawn.


   Response to Remarks/Arguments on the Merit

Please refer to the following references cited in the Non-Final Office Action Dated 10/12/2021:

Katagiri (US 2017/0223206 A1) “Katagiri”
Kobayashi et al. (US 2019/0171154 A1)  “Kobayashi”

The Applicant’s arguments, on pages 6 through 10 of the Remarks section filed on 1/3/2022 with respect to claim 1 and dependent claims therefrom, new claim 14, and new claim 15, are fully considered in view of Katagiri and Kobayashi.




Regarding claim 1:

The Applicant argues: Kobayashi fails to include correction values for adjusting image positions in two directions that are a conveyance direction of the recording medium and a direction perpendicular to the conveyance direction.

The Examiner responds: FIG. 24 of Kobayashi includes image adjustment in two directions.  A vertical direction and horizontal direction perpendicular to the vertical direction [2016] in a sheet conveyance direction in FIG. 27 [0262].

The Applicant argues:  Claims depending upon claim 1 are allowable by virtue of claim 1 being allowable.

The Examiner responds:  Since, at this time, claim 1 is not allowable, dependent claims therefrom are not allowable solely based on allowance of claim 1.

The Applicant argues: New claims 14 and 15 add features of a second correction value being specified by a user; and correcting a difference between a magnification of the first scanner and a second scanner upon scanning a first and second side of a recording medium respectively.

The Examiner responds: “correction values C1, C2 and C3 are stored in the correction value storing unit 420a and then are finely adjusted by the user of the image forming apparatus” [0214] of Kobayashi.  The user specifies correction for fine tuning.  Furthermore, in FIG. 25, Kobayashi shows magnification correction [0219]-[0221].
 

Response to Remarks/Arguments on the Merit (Claims)

The claim amendments with respect to claims 1, 2, and 4-15 are addressed in the sections below entitled “Claim Rejections”.  The Examiner maps references to the Applicant's claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-10, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri  (US 2017/0223206 A1) “Katagiri” in view of Kobayashi et al. (US 2019/0171154 A1) “Kobayashi”.

1. Katagiri teaches:  An image reading device ("IMAGE READING DEVICE" [TITLE])  comprising: a first scanner ("a first scanner 701a" [0091]) configured to read a first side of a recording medium ("reads a first surface P_1f of the sheet P" [0113]); a second scanner ("a second scanner 701b" [0091]) configured to read a second side of the recording medium ("read a second surface P_2f of the sheet P" [0113]) ; circuitry ("POSITION ADJUSTING UNIT 511" [FIG. 4]) configured to: generate a first correction value to correct misalignment between the reading of the first side and the reading of the second side ("a position adjusting unit configured to adjust front and back positions of the mark on the basis of a print position of the mark read by at least one of the first scanner and the second scanner" [ABSTRACT].  The position adjusting unit uses misalignment values to correct images on the first and second sides.);
Katagiri does not explicitly teach:  to input a second correction value 
("the correction values C1, C2 and C3 are stored in the correction value storing unit 420a and then are finely adjusted by the user of the image forming apparatus" [0214]) .
The first correction value to correct the position misalignment between an image on the first side and an image on the second side of a recording medium can be modified by Kobayashi to further correct the misalignment position by having a user fine-tune the position misalignment values.
The motivation for the combination is provided by Kobayashi to reduce “a relative positional deviation of an image to be printed on the second face is generated, relative to the first face” [0004].
The combination of Katagiri and Kobayashi teach:
 and correct an image based on the first correction value and the second correction value (“calculate a third correction value of the plurality of correction values to adjust a position of an image to be formed" [0005] of Kobayashi.  Kobayashi corrects an image using a third correction value which is based on the first and second correction values.)
Furthermore, Kobayashi teaches: wherein the input second correction value includes a third correction value for correcting the misalignment, between the reading of the first side and the reading of the second side, depending on a reading condition in which the recording medium is conveyed in a first direction (The first direction is in a portrait direction as shown in FIG. 24 where vertical misalignment values are shown between the primed vs non-primed coordinate points [0216]-[0218]) , and a fourth correction value for correcting the misalignment, between the reading of the first side and the reading of the second side, depending on a reading condition in which the recording medium is conveyed in a second direction perpendicular to the first direction (The second direction is in a landscape direction as shown in FIG. 24 where the horizontal misalignment values are shown between the primed vs non-primed coordinate points [0216]-[0218]), and wherein the circuitry ("CORRECTION VALUE CALCULATING UNT 420" [FIG. 3]) is configured to correct the image based on the first correction value, the third correction value, and the fourth correction value, such that the misalignment, between the reading of the first side and the reading of the second side, in each of the first direction and the second direction is corrected ("FIG. 24” [0216]-[0218]) .
The correction values to correct the position misalignment between an image on the first side and the second side of a recording medium can be modified by Kobayashi to correct the position misalignment values in the conveyance direction and a direction perpendicular to the conveyance direction.
The motivation for the combination is provided by Kobayashi to reduce “a relative positional deviation of an image to be printed on the second face is generated, relative to the first face” [0004].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The image reading device according to claim 1, wherein the circuitry is configured to generate the first correction value, based on a pattern formed on the second side ("READ MARK FORMED ON SECOND SURFACE OF SHEET, BY SECOND SCANNER S15" [FIG. 7] of Katagiri.  A pattern is formed because the pattern/mark is read.) , with a first dimension on the first side and a second dimension on the second side ("DETERMINE ADJUSTMENT REFERENCE POSITION ON THE BASIS OF PRINT POSITION OF MARK FORMED ON FIRST SURFACE OF SHEET AND PRINT POSITION OF MARK FORMED ON SECOND SURFACE OF SHEET S16" [FIG. 7] of Katagiri.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

6. The image reading device according to claim 1, wherein the circuitry is configured to generate the first correction value based on an input measured value of an object having a given size ("the mark A is cross lines, and is used for detection of front and back misregistration" [0095] of Katagiri.  The mark “A” is an object having a given size as shown in FIG. 5). 


7. The image reading device according to claim 1, wherein the circuitry is configured to input the second correction value based on an input measured value of an object having a given size (“When the shift of the chart CH1 formed on the first and second faces of the print sheet M is smaller than the threshold value and no defect is observed in the print result, the user inputs the check results to the controller [0210] of Kobayashi”).
 The object mark “A” of Katagiri can be modified by Kobayashi to use a chart as an object having a given size.  The user verifies that the positional alignment using the chart is less than a threshold amount and any correction is input to the circuitry.
Furthermore, the second correction value to correct the position misalignment between an image on the first side and the second side of a recording medium can be further modified by Kobayashi to have a user update the position misalignment values [0214] of Kobayashi.
The motivation for the combination is provided by Kobayashi to reduce “a relative positional deviation of an image to be printed on the second face is generated, relative to the first face” [0004].


8. The image reading device according to claim 1, wherein one of the first correction value and the second correction value for the first side of the recording medium is different from the one of the first correction value ("IS THERE MISREGISTRATION BETWEEN MARK FORMED ON FIRST SURFACE OF SHEET AND FIRST ADJUSTMENT REFERENCE POSITION ON FIRST SURFACE, OF ADJUSTMENT REFERENCE POSITIONS? S18" [FIG. 7] of Katagiri)  and the second correction value for the second side of the recording medium ("IS THERE MISREGISTRATION BETWEEN MARK FORMED ON SECOND SURFACE OF SHEET AND SECOND ADJUSTMENT REFERENCE POSITION ON SECOND SURFACE, OF ADJUSTMENT REFERENCE POSITIONS? S21" [FIG. 7] of Katagiri)  , and wherein the circuitry is configured to perform a correction for the first side of the recording medium ("ADJUST MISREGISTRATION OF FIRST SURFACE S19" [FIG. 7] of Katagiri.)  and a correction for the second side of the recording medium ("ADJUST MISREGISTRATION OF SECOND SURFACE S22" [FIG. 7] of Katagiri.)  different from the correction for the first side of the recording medium (The misregistration adjustment for a first surface is separate from the misregistration adjustment for a second surface and has different misregistration adjustment values.) .


9. The image reading device according to claim 1, wherein the circuitry is configured to perform correction based on a measured value of a chart formed on the recording medium (measurement of the “chart CH1” [0209] as shown in FIG. 23 of Kobayashi).
The marks on the sheet of Katagiri can be modified by Kobayashi to include a chart on the sheet to correct for misalignment.
 The motivation for the combination is provided by Kobayashi to reduce “a relative positional deviation of an image to be printed on the second face is generated, relative to the first face” [0004].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

10. The image reading device according to claim 1, wherein the circuitry is configured to perform correction based on a measured value of one of a chart formed on the first side of the recording medium (“chart CH1” [0209] as shown in FIG. 23 of Kobayashi) and a chart formed on the second side of the recording medium (“chart CH1” [0209] as shown in FIG. 23 of Kobayashi.  The chart can be printed on either the first side of the sheet, the second side of the sheet, or both sides of the sheet.).
 The marks on the first or second sides of the sheet of Katagiri can be modified by Kobayashi to include a chart on either the first side of the sheet or the second side of the sheet to correct for misalignment.
 The motivation for the combination is provided by Kobayashi to reduce “a relative positional deviation of an image to be printed on the second face is generated, relative to the first face” [0004].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


13. An image forming apparatus comprising the image reading device according to claim 1 ("FIG. 2 is a diagram illustrating a configuration example of an image forming device in the first embodiment of the present invention" [0035] of Katagiri).

14. Katagiri teaches: An image reading device ("IMAGE READING DEVICE" [TITLE]) comprising:
 a first scanner ("a first scanner 701a" [0091]) configured to read a first side of a recording medium ("reads a first surface P_1f of the sheet P" [0113]);
 a second scanner ("a second scanner 701b" [0091]) configured to read a second side of the recording medium ("read a second surface P_2f of the sheet P" [0113]);
 circuitry ("POSITION ADJUSTING UNIT 511" [FIG. 4]) configured to:
 generate a first correction value to correct misalignment between the reading4Docket No.: 20RT-047 App. No.: 17/148,939of the first side and the reading of the second side ("a position adjusting unit configured to adjust front and back positions of the mark on the basis of a print position of the mark read by at least one of the first scanner and the second scanner" [ABSTRACT].  The position adjusting unit uses misalignment values to correct images on the first and second sides.);
Katagiri does not explicitly teach:  to input a second correction value 
However Kobayashi teaches: to input a second correction value ("the correction values C1, C2 and C3 are stored in the correction value storing unit 420a and then are finely adjusted by the user of the image forming apparatus" [0214].  The user inputs a second correction value to fine tune the misalignment results.) .
The first correction value to correct the position misalignment between an image on the first side and an image on the second side of a recording medium can be modified by Kobayashi to further correct the misalignment position by having a user fine-tune the position misalignment values.
The motivation for the combination is provided by Kobayashi to reduce “a relative positional deviation of an image to be printed on the second face is generated, relative to the first face” [0004].
 and correct an image based on the first correction value and the second correction value (“calculate a third correction value of the plurality of correction values to adjust a position of an image to be formed" [0005] of Kobayashi.  Kobayashi corrects an image using a third correction value which is based on the first and second correction values.), wherein the second correction value is a value specified by a user or a value determined based on the value specified by the user ("the correction values … are finely adjusted by the user of the image forming apparatus" [0214] of Kobayashi.  The second correction value can be fine-tuned by the user to further reduce any misalignment ).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

  
15. Katagiri teaches: An image reading device ("IMAGE READING DEVICE" [TITLE])  comprising:
 a first scanner ("a first scanner 701a" [0091]) configured to read a first side of a recording medium ("reads a first surface P_1f of the sheet P" [0113]);
 a second scanner ("a second scanner 701b" [0091]) configured to read a second side of the recording medium ("read a second surface P_2f of the sheet P" [0113]); 
circuitry ("POSITION ADJUSTING UNIT 511" [FIG. 4]) configured to: generate a first correction value to correct misalignment between the reading of the first side and the reading of the second side ("a position adjusting unit configured to adjust front and back positions of the mark on the basis of a print position of the mark read by at least one of the first scanner and the second scanner" [ABSTRACT].  The position adjusting unit uses misalignment values to correct images on the first and second sides.);
Katagiri does not explicitly teach: to input a second correction value;

However Kobayashi teaches to input a second correction value ("The magnification processing unit 122 uses the correction values C1, C2 and C3 and the correction limit values as the magnification of coordinates and multiplies by the 1, P2, P3 and P4)." [0222]) .
The first correction value to correct the position misalignment between an image on the first side and an image on the second side of a recording medium can be modified by Kobayashi to input a second correction value to adjust the magnification of the image.
The motivation for the combination is provided by Kobayashi to reduce “a relative positional deviation of an image to be printed on the second face is generated, relative to the first face” [0004].

and correct an image based on the first correction value and the second correction value (“calculate a third correction value of the plurality of correction values to adjust a position of an image to be formed" [0005] of Kobayashi.  Kobayashi corrects an image using a third correction value which is based on the first and second correction values.)

wherein the first correction value is a value indicating a ratio of an image size of the read first side of the recording medium to an image size of the read second side of the recording medium (As shown in FIG. 15 of Kobayashi, the correction for the positions P1 through P4 are scaled by a ratio of the sides of a rectangle to fit P1’ to P4’ as shown in FIG. 16. [0153]-[0155].) , and wherein the second correction value is a value for correcting a difference between a magnification of the first scanner at ("FIG. 25 is a diagram illustrating a state of a magnification process to magnify the image to be formed on the print sheet M, from the actual position (i.e., the position coordinates P1, P2, P3 and P4) to the target position (i.e., the target position coordinates P1′, P2′, P3′ and P4′)" [0219]-[0221]) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri  (US 2017/0223206 A1) “Katagiri” in view of Kobayashi et al. (US 2019/0171154 A1) “Kobayashi” and further in view of Andersen et al. (US 2019/0158682 A1) “Andersen”.

4. Katagiri and Kobayashi teach: The image reading device according to claim 1, 

However, Andersen teaches:  where one of the first correction value and the second correction value for a first type of the recording medium is different from the one of the first correction value and the second correction value for a second type of the recording medium ("a plurality of print medium sources comprising a plurality of different print medium, and the calibration target error is calculated for each of the different print medium within the plurality of print medium sources, respectively" [Claim 9]) , and wherein the circuitry is configured to perform a correction for the first type of the recording medium and a correction for the second type of the recording medium different from the correction for the first type of the recording medium (“A method for calibrating a multi-function printing (MFP) device" [Claim 1].  The calibration performed by the claimed method uses different target errors for the different plurality of media as in claim 9.) .
The correction of the image misalignment on the medium in Katagiri and Kobayashi can be modified to correct the image misalignment for different types of media.

 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


5. Katagiri and Kobayashi teach: The image reading device according to claim 1
 Katagiri and Kobayashi do not explicitly teach: where one of the first correction value and the second correction value for a first size of the recording medium is different from the one of the first correction value and the second correction value for a second size of the recording medium, and wherein the circuitry is configured to perform a correction for the first size of the recording medium and a correction for the second size of the recording medium different from the correction for the first size of the recording medium. 
 However, Andersen teaches: where one of the first correction value and the second correction value for a first size of the recording medium is different from the one of the first correction value and the second correction value for a second size of the recording medium ("The print medium sources (120-1, 120-2, 120-n) may each contain print media of varying sizes" [0041] and "a plurality of print medium sources comprising a plurality of different print medium, and the calibration target error is calculated for each of the different print medium within the plurality of print medium sources, respectively" [Claim 9].  The different sizes of media can have different correction values.).
, and wherein the circuitry is configured to perform a correction for the first size of the recording medium and a correction for the second size of the recording medium different from the correction for the first size of the recording medium(“A method for calibrating a multi-function printing (MFP) device" [Claim 1].  The calibration performed by the method uses different target errors for the different plurality of media.) .
The medium of Katagiri and Kobayashi can be modified by Andersen to have different misadjustment corrections for different sizes of media. 
The motivation for the combination is provided by Andersen “calibration of each of the print medium sources individually with respect to the printer engine imaging section may be performed to alleviate or eliminate flawed and unsatisfactory printed medium.” [0013]
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri  (US 2017/0223206 A1) “Katagiri” in view of Kobayashi et al. (US 2019/0171154 A1) “Kobayashi” and further in view of Ishii … Karikusa (EP 3,546,400 A1) “Ishii/Karikusa”.

11. Katagiri and Kobayashi teach: The image reading device according to claim 1, further comprising: a memory ("ROM” or “RAM" [0088]) configured to retain correction values (“That is, the control unit 41 controls the operation of the image forming device 5, and can be realized with a microcomputer mainly configured from the CPU… various functions are realized” [0088].  The memory retains the correction values to perform the function of correcting misalignment.).
Katagiri and Kobayashi do not explicitly teach: where the first correction value for each of a first type of the recording medium and a second type of the recording medium, wherein the circuitry is configured to calculate, based on the first correction value for the first type of the recording medium, the first correction value for the second type of the recording medium.
However, Ishii/Karikusa teaches:  where the first correction value for each of a first type of the recording medium and a second type of the recording medium ("a correction value for each sheet thickness is obtained" [0049] as shown in FIG. 9) , wherein the circuitry is configured to calculate, based on the first correction value for the (The calculation of the second type of recording medium is e.g. an alpha factor of 1.1 which is based off a first type of recording medium, e.g. a reference medium, having an alpha factor of 1.0) .

The medium of Katagiri and Kobayashi can be modified by Ishii to use a correction value for alignment based on different types of media. 
The motivation for the combination is provided by Ishii/Karikusa “to improve the accuracy of detecting a sheet position in sheet conveyance” [0004].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


12. The image reading device according to claim 11, wherein the first type of the recording medium is different from the second type of the recording medium in one of basis weight, thickness ("sheet thickness" [0049] as shown in FIGs 8 and 9 of Ishii) , and size. 

The motivation for the combination is provided by Ishii/Karikusa “to improve the accuracy of detecting a sheet position in sheet conveyance” [0004].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Relevant Prior Art

Kobayashi et al. (US 2019/0171154 A1)
ABSTRACT:
An image forming apparatus, in which an image forming method is performed, includes an image forming device to form an image on a recording medium, a reading device to scan the recording medium having a position detection mark and generate a scanned image, and circuitry to calculate a plurality of correction values to adjust a position of the image to be formed on the recording medium, based on the scanned image. The circuitry is configured to calculate a first correction value based on a first scanned image generated from a first face of the recording medium, calculate a second . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675